WALDEN, Judge
(dissenting).
Universal Standard Corporation filed timely suit as plaintiff. After the statute of limitations had run, Lindy’s of Orlando, Inc., sought to be substituted as plaintiff. This was a gross and fatal departure which I feel should, not be sanctioned. Scrivener’s errors and justifiable errors as to the defendant’s identity might be excused. However, I would hold that the pleader filing suit should at least know the name of his client, the plaintiff, with more exactitude than demonstrated in the instant case.
I would affirm the trial court in its decision to enter judgments for the defendants.